DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Application filed on 2/11/2021.
3.	 The IDS submitted on 2/11/2021 is considered and entered.
4.	Claims 1-20 are pending. The pending claims are hereby examined and rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2014/0206444 A1).
Lin is directed to digital pet system and software product.  
As per claim 1, Lin discloses a method (operations steps) comprising: 
receiving a user input that comprises input attributes; determining a value of the user input based on at least the input attributes ([0046] In one embodiment, the operations further comprise a step of providing a user interactive mode. When the portable electronic device 2 stays in the user interactive mode, the portable electronic device 2 provides several commands and the display unit 22 shows a response action of the digital pet 6 corresponding to the executed command when one of the commands is executed. For example, when the user says "Come, Sweety" to the portable electronic device 2, which means that a voice command is executed, the digital pet 6 would run to the user, as shown in FIG. 6. Besides, voice commands, such as sit, shake hands, lie down and so on can be set in advance in the portable electronic device 2. In addition, these voice commands that relate to touch-gestures can be set in advance as well. For example, the user can make different finger gestures on the display unit 22 to execute different commands, such as dragging on the display from top to bottom with a finger to activate the command "sit", dragging from bottom to top with a finger to activate the command "stand up", tapping the digital pet's feet twice with a finger on the display unit 22 to activate the command "shake hands", swiping at the digital pet's back, head or belly back and forth to activate command "stroke" and so on);

determining a display state of an animated icon based on the value of the user input; and causing display of a presentation of the animated icon based on the display state ( [0047] As shown in FIG. 7, the digital pet 6 exhibits the "stand" position, which would correspond to a "stand" command. As shown in FIG. 8, the digital pet 6 exhibits the " sit" position, which would correspond to a " sit" command. The aforementioned commands can be used to enable the digital pet 6 to do some specific actions, or to train the digital pet 6 to react. As shown in FIG. 7, when dragging from top to bottom with a finger, it is a training command " sit".  Also see some of the display states of the pet in at least Figs. 7 and 8).

As per claim 2, Lin further discloses that the determining the display state of the animated icon includes: accessing a display state model associated with the animated icon, the display state model comprising a state indicator at a first position along the display state model, the first position of the state indicator defining a first display state of an animated icon (generating a digital pet displayed on a display unit of the portable electronic device; and obtaining a geographic position that is variable. The geographic position of the digital pet represents a current position where the digital pet is in a real environment. see Abstract , [0033, 0039], also see Fig. 7  (pet in stand position state ) and Fig. 8 (pet in sit position state);
transitioning the state indicator from the first position to a second position based on the value of the user input, the second position corresponding with a second display state; and
 causing display of the presentation of the animated icon based on the second display state ([0046] For example, the user can make different finger gestures on the display unit 22 to execute different commands, such as dragging on the display from top to bottom with a finger to activate the command " sit", dragging from bottom to top with a finger to activate the command " stand up", tapping the digital pet's feet twice with a finger on the display unit 22 to activate the command "shake hands", swiping at the digital pet's back, head or belly back and forth to activate command "stroke" and so on).

As per claim 3, Lin further discloses that the user input includes a tactile input onto a graphical user interface ([0026] the display unit 22 is preferably a touch screen, or can be a non -touch screen. [0046] For example, the user can make different finger gestures on the display unit 22 to execute different commands, such as dragging on the display from top to bottom with a finger to activate the command).


As per claim 5, Lin further discloses that the animated icon comprises icon properties, and wherein the determining the value of the user input includes determining the value of the user input based on the input attributes and the icon properties of the animated icon ([0035] Preferably, the digital pet 6 includes biomechanical movements, including lying down, rolling over, sitting down, walking, jumping, sleeping, wagging its tail, pricking up its ears, defecating, eating and so on, which is determined by its character attributes. It is known that character attributes of the digital pet 6 and the biomechanical movements that correspond to digital pet's character attributes are set in advance. This means that each digital pet has different character attributes, which also indicates that each digital pet has different personalities and biomechanical movements. Also see [0056]).

As per claim 6, Lin further discloses that the causing display of the presentation of the animated icon further comprises causing display of the presentation of the animated icon within a chat interface ([0032] The wireless communication unit 28 is adapted to connect with another wireless communication unit of an electronic device to form a wireless communication connection, which would transmit information to another portable electronic device or receive information from another portable electronic device. The information may be a command or a data. The wireless communication unit 28 is preferably a bluetooth communication module. [0056] the digital pets shown on the display unit 22  (e.g. Fig. 11) of each of the portable electronic devices 2 interact with each other, such as sniffing each other, fighting, barking, growling, howling and other interaction, which is determined by its character attributes).

As per claim 7, Lin further discloses that the animated icon is associated with a first user device, and wherein the causing display of the presentation of the animated icon includes: detecting the first user device within a predefined range of a second user device; and causing display of the presentation of the animated icon at the second client device in response to the detecting the first user device within the predefined range of the second user device ([0057]For example, when there are two digital pet (or more than two) within a distance of 100 meter between them computed by the server system 1 (which means that the above condition is set up), the server system 1 would automatically inform the two portable electronic devices respectively having the two digital pets of the command (or information) to enable the display units of the two portable electronic devices display the two digital pets interacting with each other. [0059] If any one of the portable electronic devices is detected nearby the portable electronic device 2, the display unit 22 of the portable electronic device 2 would display the digital pets that have been detected for him or her selection).

As per system claims 8-10, and 12-14, these claims includes features similar to method claims 1-3, and 5-7, respectively, thus the system clams are also rejected under the similar citations given to the method claims.

As per storage medium claims 15-17, and 19-20, these claims includes features similar to method claims 1-3, and  5-7, respectively, thus the storage medium clams are also rejected under the similar citations given to the method claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al in view of Stuckman et al (US 6,273,815). 
Stuckman et al (“Stuckman”) relates to interactive electronic games and in particular to virtual electronic pets that are capable of performing a plurality of activities and capable of 
Lin, in one embodiment, [0046] discloses that the operations further comprise a step of providing a user interactive mode. When the portable electronic device 2 stays in the user interactive mode, the portable electronic device 2 provides several commands and the display unit 22 shows a response action of the digital pet 6 corresponding to the executed command when one of the commands is executed.  
While Lin teaches most of the language of claim 4, Lin falls short to include “a set of graphical elements” as recited in claim 4. 
Stuckman, on the other hand, discloses a pictorial representation of a virtual electronic pet (Fig. 9). Stuckman further discloses a display device 602 is capable of displaying the pet 606 engaging in a plurality of activities and exhibiting a plurality of behaviors as described herein. Icons 604, represented illustratively as letters, aid the user in selecting from the plurality of activities for the pet to perform. While the icons 604 are represented as letters of the alphabet, in other embodiments of the present invention icons 604 graphically represent each of the activities to be performed. In operation, the user can select between the clock mode, the attribute-status mode and the pet-display mode by toggling the mode key 612. A desired activity can be selected by sequentially highlighting ones of the plurality of icons 604 until the icon corresponding to the desired activity is highlighted. Pressing the select key 610 serves to select the highlighted activity and triggers its performance by the pet. Column 7, lines 35-47.
 Thus, it is the examiner’s position that the plurality of icons 604 that represent graphically each of the activities to be triggered or to be performed by the pet is mapped to the claimed “a set of graphical elements”. 
Lin and Stuckman are analogous art because they are from the same field of endeavor, interacting digital/virtual electronic pet.
	Thus, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to include Stuckman’s plurality of icons that represent graphically each of the activities to be triggered or performed by a pet with interactive mode of Lin.
	The suggestion /motivation for doing so would have been to perform a variety of pet activates as depicted by icon 604 of Stuckman. Therefore, it would have been obvious to combine Lin with Stuckman to obtain the invention as specified in claim 4.

As per system claim 11, the claim includes features similar to method claim 4, thus the system clam is also rejected under the similar citations given to the method claims.

As per storage medium claim 18, the claim includes features similar to method claim 4, thus the storage medium clam is also rejected under the similar citations given to the method claim.
 

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110070935 A1 is directed to TRAVELING VIRTUAL PET GAME SYSTEM.
[0004] Embodiments of this publication include, method and computer program product for a traveling virtual pet game in which users simulate the pet traveling among various geographic locations. As the pet travels, users interact with the virtual or simulated pet to aid the pet in acquiring traits associated with the geographic regions in which it travels and to observe traits that the pet has previously acquired. A "trait," as the term is used herein, can broadly include any type of indication that a pet has been in the associated geographic region, including personal 
8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173